Citation Nr: 1536098	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with generalized anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in December 2013, a statement of the case was issued in August 2014, and a VA Form 9 was received in September 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes the Veteran has asserted his PTSD with generalized anxiety disorder prevents him from working.  See June 2015 BVA Hearing Transcript, page 13.  As such, the Board finds that the record raises a claim for TDIU.

The issues of entitlement to an initial rating higher than 50 percent for PTSD with generalized anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally or etiologically due to service, nor may it be presumed to have been incurred in active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2012 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in October 2012.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2012, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, partial service treatment records, and a VA medical opinion and examination pertinent to the issue on appeal.  Virtual VA and VBMS records have been reviewed.  

The Veteran was notified that the majority of his service treatment records are no longer available as a result of a fire at the National Personnel Records Center (NPRC) in 1973.  The Board recognizes that, in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  In October 2012, the Veteran was notified of the types of evidence he could submit as a substitute for service treatment records.  Thus, the Board determines that the provisions regarding notice to the Veteran of the unavailability of records have also been followed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.159(e).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 hearing, the undersigned VLJ fully explained the issues involved.  See June 2015 Board transcript, page 2.  Also, the VLJ elicited evidence in the form of testimony from the Veteran pertaining to his in-service noise exposure, which had not yet been provided.  The Veteran was represented at the hearing by a representative of The American Legion.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss as a result of that exposure.

Applicable Laws 

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization (ISO) units to facilitate comparison of results. 

The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts

The Veteran claims he suffers from hearing loss due to in-service acoustic trauma from exposure to exploding ammunition.  The Veteran testified that his military occupational specialty (MOS) required him to set off unexploded ammunition.  See June 2015 BVA Hearing Transcript, page 3.  The Veteran asserts he did not wear hearing protection and was constantly exposed to explosions during service. 

The Veteran's personnel records indicate he was an explosive ordinance disposal (EOD) specialist.  See DD-214.  As noted previously, the majority of the Veteran's service treatment records are missing.  However, the Veteran's separation examination from April 1955 indicated he scored 15/15 bilaterally, on the whispered voice test.

Post service, in 1994 the Veteran submitted claims for several other disorders, but not indicate that he suffered from hearing loss at the time.  A May 1994 VA examination noted that the Veteran did not have hearing loss.  

The Veteran was afforded a VA examination in April 2013.  The Veteran reported he believed his hearing loss had an onset during service and has gotten worse over the years.  The examiner noted that the Veteran's separation examination from 1955 was a whispered voice test, which was not sensitive to high frequencies.  The examiner also noted the Veteran's in-service exposure to noise as an EOD specialist.  On the authorized audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
55
LEFT
15
15
25
30
40

Speech recognition was 84 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with a predominantly mild to moderate high-frequency sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's hearing loss was not caused by or a result of noise expose while in the military, as his current hearing loss is consistent with presbycusis or age-related hearing loss.

Analysis

The Board notes that the examination results from the April 2013 VA examination demonstrate a current hearing disability, as defined in 38 C.F.R. § 3.385.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

The Veteran claims his hearing loss is due to in-service acoustic trauma.  The Veteran's personnel records indicate he was an EOD specialist.  Therefore, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service. 

The pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral hearing loss.  Unfortunately, the Board concludes it did not.

There was no indication of post-service hearing loss until many years after service.  For example, a May 1994 VA examination indicated there was no hearing loss noted at that time.  The Board finds there is no evidence to support a presumption of service connection based on manifestation of hearing loss to a degree of 10 percent disabling within one year from discharge from service.  

Furthermore, the April 2013 VA examiner opined that although noise exposure during service was conceded, the Veteran's current hearing loss was not caused by or a result of noise exposure while in the military because his current hearing loss is consistent with presbycusis or age-related hearing loss.  To date, there is no medical opinion to the contrary.
      
The Board finds the April 2013 VA examiner's opinion persuasive.  It is based on a complete physical examination and a thorough review of the claims folder, to include in-service audiological findings.  Also compelling, no medical professional has indicated that the Veteran's bilateral hearing loss is due to his time in service.

In short, while the Veteran was exposed to in-service acoustic trauma, and currently has a diagnosis of bilateral hearing loss, no medical evidence shows that the current hearing loss is a result of acoustic trauma during his military service.

The Board has considered the Veteran's statements concerning his hearing loss.  The Board acknowledges that he is competent to give evidence about what he experiences; for example, the Veteran is competent to discuss his hearing loss and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinion cited above.  The Board notes that the Veteran testified that his hearing loss began during service and has continued to present day.  However, the Board does not find the Veteran's assertions to be credible, particularly when weighed against the objective medical evidence.  Importantly, the Veteran's separation examination from April 1955 indicated normal hearing, bilaterally, and a May 1994 VA examination indicated the Veteran did not have hearing loss.  As a result, the Board finds the Veteran's assertions that his hearing loss began during service are not credible.

Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, although the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to an initial rating higher than 50 percent for PTSD with generalized anxiety disorder and entitlement to a TDIU.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran was scheduled for a VA examination in February 2015, to determine the current severity of his PTSD with generalized anxiety disorder.  The RO was notified that the Veteran failed to report.  Several days after not attending the examination, the Veteran submitted a statement indicating that he was unable to attend the examination due to the weather, and that he wished to be rescheduled for another examination.  See February 2015 statement.  It does not appear that any attempt was made to reschedule the Veteran's examination.  

The Board finds a remand is necessary to afford the Veteran another opportunity to attend a VA examination to determine the current severity of his PTSD with generalized anxiety disorder.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claim by attending the VA examination as requested.

Pertinent to the TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  The AOJ should obtain the Veteran's employment history as well as a medical examination regarding the impact the Veteran's service-connected disability has on his employability. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  Request the Veteran to provide documentation from any employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disability interferes with his employment or the performance of his job. 

Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.

3.  Obtain and associate with the claims file all updated treatment records.

4.  Afford the Veteran a VA examination to determine the current severity of his PTSD with generalized anxiety.  

The examiner should also evaluate the impact the Veteran's PTSD with generalized anxiety disorder has on his employability.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  

The examiner must take a history of the Veteran's education and employment background.

The examiner must comment on the social and industrial impairment attributable to the Veteran's PTSD with generalized anxiety disorder, without consideration of his nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran. 

The rationale for any opinion offered should be provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

7.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

8.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


